         Case 1:20-cv-01325-AT Document 138 Filed 08/07/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 ANDREW LECHTER; SYLVIA
 THOMPSON; LAWSON F. THOMPSON;
 RUSSELL DALBA; and KATHRYN                             CIVIL ACTION FILE
 DALBA, on behalf of themselves and all                 NO. 1:20-cv-01325-AT
 other similarly situated,

              Plaintiffs,
 v.

 APRIO, LLP f/k/a HABIF, AROGETI &
 WYNNE, LLP, ET AL.,

              Defendants.


        DEFENDANT GEORGIA-ALABAMA LAND TRUST, INC.’S
           MOTION TO DISMISS PLAINTIFFS’ ORIGINAL
                  CLASS ACTION COMPLAINT

      COMES NOW, GEORGIA-ALABAMA LAND TRUST, INC. (“GALT”), and

moves this Court pursuant to Fed. R. Civ. Proc. 12(b) to dismiss all claims asserted

against it in Plaintiffs’ Original Class Action Complaint. [Doc. 1]. Plaintiffs have

failed to state a claim upon which relief can be granted and cannot prevail on the merits

of their claims. In support of this motion, GALT relies on the arguments and citations

to authority presented in the accompanying memorandum of law, as well as the

attached exhibits.    For the reasons more fully set forth in the accompanying

memorandum, GALT’s motion should be granted, and this Court should enter
        Case 1:20-cv-01325-AT Document 138 Filed 08/07/20 Page 2 of 4




judgment in favor of GALT and dismiss all causes of action asserted in Plaintiffs’

Original Class Action Complaint against GALT with prejudice.

      This 7th day of August, 2020.

                                      Respectfully submitted,

                                      FREEMAN MATHIS & GARY, LLP

                                      /s/ Dana K. Maine
                                      Dana K. Maine
                                      Georgia Bar No. 466580
                                      Robert E. Buckley
                                      Georgia Bar No. 140280
                                      Travis M. Cashbaugh
                                      Georgia Bar No. 380162

                                      Attorneys for Defendant Georgia-Alabama
                                      Land Trust, Inc.
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (telephone)
(770) 937-9960 (facsimile)
dmaine@fmglaw.com
rbuckley@fmglaw.com
tcashbaugh@fmglaw.com




                                       -2-
        Case 1:20-cv-01325-AT Document 138 Filed 08/07/20 Page 3 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

DEFENDANT GEORGIA-ALABAMA LAND TRUST, INC.’S MOTION TO

DISMISS PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT to the

Clerk of Court using the CM/ECF e-filing system which will automatically send

electronic mail notification of such filing to the following counsel of record:

David R. Deary                                  Colin Dang Delaney
Donna Lee                                       Gregory K. Smith
Jeven R. Sloan                                  Anthony J. Rollins
Jim L. Flegle                                   Steven A. Vickery
John William McKenzie , III                     SMITH, GAMBRELL & RUSSELL, LLP
Tyler McLean Simpson                            Promenade, Suite 3100
William Ralph Canada , Jr.                      1230 Peachtree Street, NE
Wilson Edward Wray , Jr.                        Atlanta, GA 30309-3592
LOEWINSOHN FLEGLE DEARY SIMON LLP               Attorneys for Defendants Atlantic Coast
12377 Merit Drive                               Conservancy, Inc. and Robert D. Keller
Dallas, TX 75251

Edward Jon Rappaport
SAYLOR LAW FIRM LLP
1201 W Peachtree Street, Suite 3220
Atlanta, GA 30309
Attorneys for Plaintiffs

Stephen Hall                                    S. Fenn Little, Jr.
BAKER, DONELSON, BEARMAN,                       S. FENN LITTLE, JR. PC
 CALDWELL & BERKOWITZ, P.C.                     1490 Mescaslin Street NW
Suite 1600, Monarch Plaza                       Atlanta, GA 30309
3414 Peachtree Street NE                        Attorney for Defendants Forever Forests,
Atlanta, GA 30326                               LLC and Nancy Zak
Attorneys for Defendant Baker Donelson,
Bearman, Caldwell & Berkowitz, P.C.
       Case 1:20-cv-01325-AT Document 138 Filed 08/07/20 Page 4 of 4




Brent D. Hitson                                 Andrew Townsend Tennille, III
TalaAmirfazli                                   Leslie P. Becknell
BURR & FORMAN, LLP                              Barbara A. Marschalk
171 Seventeenth Street NEW, #100                TENNILLE, PC
Atlanta, GA 30363                               1266 West Paces Ferry Rd. NW #173
Attorneys for Defendant Large &                 Atlanta, GA 30327
Gilbert, Inc.                                   Attorney for Defendant Tennille &
                                                Associates, Inc.

Robert H. Smalley, III                          John E. Floyd
MCCAMY, PHILLIPS, TUGGLE                        John H. Rains IV
 & FORDHAM, LLP                                 Jennifer Peterson
PO Box 1105                                     BONDURANT, MIXSON & ELMORE, LLP
Dalton, GA 30722-1105                           3900 One Atlantic Center
Attorney for Defendants David C. Smith          1201 West Peachtree Street NW
and Smith, Lewis & Haley, LLP                   Atlanta, GA 30309-3417
                                                Attorney for Defendants Aprio, LLP f/k/a
David L. Balser                                 Habif, Arogeti & Wynne, LLP and Robert
M. Robert Thornton                              Greenberger
J. Andrew Pratt
Billie Pritchard
KING & SPALDING, LLP
1180 Peachtree Street
Atlanta, GA 30309
Attorneys for Sirote & Permutt, PC

     This 7th day of August, 2020.
                                               /s/ Dana K. Maine
                                               Dana K. Maine
                                               Georgia Bar No. 466580

                                               Attorney for Defendant Georgia-
                                               Alabama Land Trust, Inc.
FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
(770) 818-0000 (telephone)



                                         -2-
